Citation Nr: 1019486	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
fractured cervical spine with paralysis secondary to service-
connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1981 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2008, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

In a decision in July 1999, the Board denied secondary 
service connection for residuals of a fractured cervical 
spine with paralysis, sustained in a vehicle accident in 
September1990 after service, based on findings that there was 
no relationship between the service-connected lumbosacral 
strain and residuals of a fractured cervical spine or of any 
increase in disability associated with residuals of a 
fractured cervical spine and the service-connected 
lumbosacral strain.  By operation of law, the Board decision 
in July 1999 is final.  38 U.S.C.A. § 7104.

In December 2007, the Veteran applied for VA disability 
compensation, referring to paralysis sustained in an injury 
in a vehicle accident in September 1990.  The RO adjudicated 
the claim as a new claim of service connection.

Where service connection for a disability has been denied by 
the Board, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior final decision.  38 U.S.C.A. § 5108. 

The Board determines that the claimed disability raised by 
the Veteran in December 2007 is the same disability the Board 
previously denied in its decision in July 1999. For this 
reason, the Board has jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, and 
what the RO determined is not binding. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

If the Board addresses a question that has not been addressed 
by the RO, in this case, whether the additional evidence is 
new and material, the Board must consider whether the Veteran 
has been adequate notice of the need to submit evidence and 
argument on the question and, if not, whether the Veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in part at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), when VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of the following: (1) any information and medical or 
lay evidence that is necessary to substantiate the claim, (2) 
what portion of the information and evidence VA will obtain, 
and (3) what portion of the information and evidence the 
claimant is to provide. 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought, and the basis for the prior denial of the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).



In this case, as the Veteran was not provided adequate VCAA 
notice in accordance with Kent, the case is REMANDED for the 
following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
pertaining to the basis for the prior 
denial of the claim of service connection 
for residuals of a fractured cervical 
spine with paralysis secondary to 
service-connected lumbosacral strain. 

As for the basis for the previous denial, 
the VCAA notice should include the 
following:  

In its decision of July 1999, the Board 
denied service connection for residuals 
of a fractured cervical spine with 
paralysis secondary to service-connected 
lumbosacral strain because the claimed 
disability was not caused by or 
aggravated by service-connected 
lumbosacral strain.

The VCAA notice must include the type of 
evidence needed to substantiate the 
underlying claim of service connection on 
a secondary basis, that is, evidence that 
the service-connected lumbosacral strain 
caused or aggravated the residuals of a 
fracture of the cervical spine with 
paralysis.

2.  After the development has been 
completed, adjudicate the claim. If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).










 Department of Veterans Affairs


